Louis B. Heller, J.
Application for an order directing arbitration.
Petitioner and respondents entered into a contract whereby petitioner agreed to furnish certain work, labor and services on premises owned by petitioners, for an agreed sum. Attached to the contract are specifications agreed to by the parties. The contract provides that the owners had the right to request ‘ ‘ any alteration, deviation, additions or omissions on the contract,” on written “ order ” to the contractor, the costs of such changes “ to be added to or deducted from the amount of the contract, as the case may be, by a fair and reasonable valuation ”. Paragraph eieth of the contract provides for arbitration “ Should any dispute arise respecting the true construction or meaning of the .specifications herein and should any dispute arise respecting the true value of the extra work, or of the work submitted ’ \
Petitioner alleges that respondents have refused to permit him to complete the contract and seeks an order of this court directing arbitration. The owners oppose the application on the ground that the issue as to the basis for termination of the
*140contract or its justification is not within the arbitrable issues set forth in the contract.
On a motion of this character, the only pertinent questions which may be determined are (1) whether there is a contract to arbitrate; (2) whether there is a refusal to arbitrate; and (3) whether there is in fact an arbitrable dispute (Matter of Crosett [Mt. Vernon Housing Auth.], 275 App. Div. 1051). The last question is one of law (Alpert v. Admiration Knitwear Co., 304 N. Y. 1; Matter of General Elec. Co. [United Elec. Workers], 300 N. Y. 262, 264).
The arbitration clause here sought to be enforced is not a broad one for arbitration of all disputes arising under or out of the contract between the parties but is limited solely to disputes as to matters specified therein, to wit, “the true construction or meaning of the specifications ” attached to the contract, or “ the true value of the extra work, or of the work submitted ”. The clause does not provide for arbitration of any dispute with respect to a breach of the contract by either party. There being no arbitrable dispute under the contract, the motion to direct arbitration is denied.